Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/IL2017/051168 10/25/2017, which claims benefit of 62/412,487 10/25/2016.
2.	Amendment of claims 25, 29, 42cancelation of claims 1-24, 31-33, 36, 38-41, 44, 46, 48-52, and addition of claims 56-59 in the amendment filed on 04/19/2021 is acknowledged.  Claims 25-30, 34-35, 37, 42-43, 45, 47 and 53-59 are pending in the application.  No new matter has been found.  Since the newly added claims 56-59 are commensurate within the scope of invention, claims 25-30, 34-35, 37, 42-43, 45, 47 and 53-59 are prosecuted in the case.
Responses to Election/Restriction
 3.1	Applicant’s election without traverse of Group II claims 25-30, 34-35 and 37 (now are 25-30, 34-35, 37 and 53-55), in the reply filed on August 06, 2020 is acknowledged. Election of a compound BMS309403, i.e., (2-[[2'-(5-ethyl-3,4-diphenyl-lH-pyrazol-l-yl)[l,l'-biphenyl]-3-yl]oxy]-acetic acid, as a single species is also acknowledged. 
Claims 25-30, 34-35, 37, 42-43, 45, 47 and 53-55 are pending in the application.  
The scope of the invention of the elected subject matter is as follows.  
	Claims 25-30, 34-35, 37 and 53-59, drawn to a method of use, and are prosecuted in the case.

The requirement is still deemed proper and therefore is made FINAL.  
3.2.	Claims 29-30 has on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).  In the instant case,
the group “a peptide, an antibody, a small interfering RNA (siRNA), a small hairpin RNA (shRNA)” and “a small molecule” do not belong to a recognized class as set forth and do not share a “single structural similarity” and common use.  For example , the elected species BMS309403 is classified in CPC classification system C07D401/12, 
Therefore, again, the “a peptide, an antibody, a small interfering RNA (siRNA), a small hairpin RNA (shRNA)” are withdrawn from consideration as being for non-elected subject matter differ materially in structure and composition and have been restricted properly.  
Responses to Amendments/Arguments
4.	Applicant's arguments regarding the rejection of claims 25-30 and 53 (now are 25-30, 53 and 58) have been fully considered but they are not persuasive.  
	Applicants state “the Examiner's interpretation in the Office Action as Applicant's election of species as "a FABP4 inhibitor or a small molecule" is improper. Applicant respectfully reminds the Examiner that an election of species is made for ease of assessment of patentability Thus, Applicant has elected BMS309403 as an exemplary small molecule that is a FABP4 inhibitor. In other words, the election of species is not "a FABP4 inhibitor or a small molecule", but rather a FABP4 inhibitor that is a small molecule.”, see page 7.
Claims 25-30, 53 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, 
		           first paragraph (pre-AIA ), because the specification does not reasonably provide 
		           enablement of  the instant FABP-4 inhibitor without limitation (i.e., no named 
           compounds or its  moiety see claims 25-30, 53 and 58 (i.e., derivative).  The 
specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims.  
 without limitation, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
This rejection can be overcome by incorporation of the “FABP-4 inhibitor or a small molecule”  supported by specification into claims 25-30, 53 and 58 respectively would obviate the rejection.
5.	Applicant's arguments regarding the rejection of claims 25-30, 34-35 and 53-55 under 35 U.S.C. 103 (a) over Bobl et al. ‘506, Garin-Shkolnik et al. and Lindegard have been fully considered but they are not persuasive.  
Applicants state “Applicant has found that FABP4 is overexpressed in skin cells of patients suffering from inflammatory skin disorders (psoriasis, CTLC, LPP are to name a few), hence being the first to identify a new factor in pathologic states in dermatology.
In the Office Action, an association is seemingly made between treatment of metabolic diseases by FABP4 inhibitors (suggested by Garin-Shkolnik) and treatment of skin disorders based on a general statement made in Lindegard between diabetes and psoriasis. Flowever, as clearly explained in the enclosed Declaration, the association between diabetes and psoriasis has long been observed, but is as yet poorly understood”, see page 8-9.
	However, Bobl et al. ‘506 discloses methods of use for treating chronic inflammatory, 


    PNG
    media_image1.png
    187
    294
    media_image1.png
    Greyscale
,  which is aP2 inhibitor (also known as FABP4 inhibitor) or fatty acid binding proteins (FABPs) inhibitor, see pages 1-9 and 202.  A number of specific compounds including BMS309403 have been exemplified, see second compound in claim 16 on page 199.
The small molecule BMS309403 of Bobl et al. ‘506 reads on the instant claim 59.
	 Garin-Shkolnik et al. disclose FABP4 inhibitor BMS309403 increase PPARɣ expression, PPARɣ is a master regulator of adipose cell differentiation, and play a critical role in systemic lipid and glucose metabolism. Activation of PPARɣ expression promotes an anti-inflammatory effect.  Thus combination of FABP4 inhibitors and activator (or agonist) of PPARɣ enhance anti-inflammatory effects on adipose cell tissue in skin disorders or diabetes. The small molecule BMS309403 of Garin-Shkolnik et al. reads on the instant claim 59.
	Lindegard disclose that psoriasis is associated with diabetes in a patient.
The difference between instant claims and Bobl et al. ‘506 and Garin-Shkolnik et al. is that  Bobl et al. ‘506 and Garin-Shkolnik et al. are silent on the instant FABP4 overexpression in skin cells. 
One having ordinary skill in the art would find the claims 25-30, 34-35, 37 and 53-55 prima facie obvious because one would be motivated to employ the methods of use of Bobl et al. ‘506, Garin-Shkolnik et al. and Lindegard to obtain instant invention.   
prima facie obvious to combine teachings  from Bobl et al. ‘506, Garin-Shkolnik et al. and Lindegard which provide same methods of use using same FABP4 inhibitors and PPARɣ agonist from each of which is taught by the prior art to be useful for the same purpose, i.e., for treating skin disease including psoriasis in a patient  to be used for the very same purpose without disclosure of FABP4 overexpression in skin cells . Therefore idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06.  
The motivation to make the claimed methods of use  derived from the known methods of use  of Bobl et al. ‘506, Garin-Shkolnik et al. and Lindegard would possess similar activity  to that which is claimed in the reference.  The rejection of claims 25-30, 34-35 and 53-55 under 35 U.S.C. 103 (a) over Bobl et al. ‘506, Garin-Shkolnik et al. and Lindegard is maintained.

Claim Objections
6.	Claims 25-30, 34-35, 37 and 53-58 are objected as having non-elected subject matter, i.e., other than a small molecule and its derivative supported by the specification.
7.	Claims 56-57 and 59 are objected to as being dependent on rejected claim 25.
8.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

May 25, 2021